                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
                          Plaintiff,               )
                                                   )
       vs.                                         )       No. 21-03079-01-CR-S-RK
                                                   )
CESAR ARTURO GUZMAN-SERRANO,                       )
                                                   )
                          Defendant.               )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to the Indictment

filed on June 23, 2021, is now Accepted and the Defendant is Adjudged Guilty of such offense.

Sentencing will be set by subsequent Order of the Court.




                                                         /s/ Roseann Ketchmark
                                                        ROSEANN KETCHMARK
                                                   UNITED STATES DISTRICT JUDGE




Date: August 10, 2021




             Case 6:21-cr-03079-RK Document 23 Filed 08/10/21 Page 1 of 1
